DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on March 10, 2022 has been entered. Claim 12 has been cancelled. Claims 1-11 remain pending.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, and 9-11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wu et al. (U.S. Pub. No. 2018/0342791, hereafter "Wu").
Regarding claim 1, Wu teaches (Fig. 2-4) a communication device, comprising a metal back cover (34) including a slot (38); a first radiator (130), overlapping the slot (38) at a first direction; and a second radiator (140), a portion of the second radiator (140) overlaps a portion of the first radiator (130) at the first direction (142, 144, 146 overlap 132, 134, 136) wherein the first radiator comprises: a first sub-section (R1), wherein the first sub-section (R1) comprises a ground end (146); and a second sub-section (R2), wherein the second sub-section (R2) is connected with the first sub-section (R1), and the second sub-section (R2) comprises a feeding end (136); wherein the feeding end (136) feeds energy to the first radiator, and the ground end (146) is connected with the metal back cover (34) (Pars. 32, 45, “a ground signal of the antenna assembly 100 is transmitted to the bottom wall 32 through the conductive member 40 
Regarding claim 4, Wu teaches (Fig. 4) the communication device according to claim 1, wherein the first radiator (130) is exposed from the slot (38).
Regarding claim 5, Wu teaches the communication device (Fig. 4) according to claim 1, wherein the first radiator (130) and the slot (38) are located at a same plane.
Regarding claim 6, Wu teaches the communication device of claim 1, wherein a portion of the second radiator (140) overlaps the metal back cover (34) at the first direction (second radiator overlaps slot 38 which is located on metal back cover 34; Pars. 32, 37).
Regarding claim 9, Wu teaches (Fig. 4) the communication device of claim 1, wherein the second radiator (140) includes a first sub-portion (144), a second sub-portion (142) , and a third sub-portion (146), the first sub-portion (144) and the slot (38) overlap at the first direction, the second sub-portion (142) and the third sub-portion (146) overlap the metal back cover (34) at the first direction (142 and 144 overlap slot 38 which is located on metal back cover 34; Pars. 32, 37).
Regarding claim 10, Wu teaches the communication device of claim 9, wherein a portion of the first sub-portion (144) overlaps a portion of the first radiator (130 at sub-portion 134) at the first direction.
Regarding claim 11, Wu teaches (Fig. 2-4) the communication device of claim 9, wherein the communication device further includes a display (14 in a tablet embodiment; “the electronic device 10 may be, for example, a tablet computer an .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. Pub. No. 2018/0342791, hereafter "Wu") in view of Ma et al. (U.S. Pub. No. 2018/0233807, hereafter "Ma").
Regarding claim 2, Wu teaches (Fig. 2-4) a communication device, comprising a metal back cover (34) including a slot (38); a first radiator (130), overlapping the slot (38) at a first direction; and a second radiator (140), a portion of the second radiator (140) overlaps a portion of the first radiator (130) at the first direction (142, 144, 146 overlap 132, 134, 136).
Wu does not teach the communication device of claim 1, wherein the first radiator and the second radiator are connected via an isolator.
However, Ma teaches (Fig. 2) a communication device (200) wherein a first radiator (210) and a second radiator (220) are connected via an isolator (225).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wu to isolate the first antenna from the second antenna as taught by Ma. By further arranging such a grounding point (225) in addition to the second grounding point (224), it can provide isolation between the first antenna (210) and the second antenna (220). Thus, a pair of 
Regarding claim 3, Wu in view of Ma teaches (Wu Figs. 2-4) the communication device of claim 2 wherein the communication device further includes a display (14), and the slot (38), the first radiator (130), the isolator (Ma Fig. 2, 225), the second radiator (140), and the display (14) are stacked in sequence at the first direction (“The first machine body 20 is pivoted to the second machine body 12. The second machine body includes a display panel 14” Wu Par. 28).
Regarding claim 7, Wu in view of Ma teaches (Wu Figs. 2-4) the communication device according to claim 3, wherein the display (14) includes a metal member (12), the metal member (12) overlaps (12 in the pivoted closed position over 20) the metal back cover (34) at the first direction, and the metal member (12) overlaps a portion of the second radiator (140) at the first direction.
Regarding claim 8, Wu in view of Ma teaches (Wu Figs. 2-4) the communication device according to claim 7, wherein the metal member (12) overlaps (12 in the pivoted closed position over 20) a portion of the first radiator (130) at the first direction.
Response to Arguments
Applicant’s arguments, see page, filed March 10, 2022, with respect to the rejection of claim 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of a different interpretation of a previously applied reference that corresponds with the amended claim language.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESUS E CANO whose telephone number is (571)272-3290. The examiner can normally be reached Monday - Thursday: 7:30 am to 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz can be reached on (571) 270-7893. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESUS E CANO/Examiner, Art Unit 2845         

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845